Citation Nr: 1120804	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1965 to July 1969.  The Veteran died in May 2005.  The appellant is the Veteran's widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO, in pertinent part, denied service connection for the cause of the Veteran's death and denied service connection for lung cancer, for accrued benefits purposes.  

In January 2010, the Board denied entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1318, and remanded the claim for service connection for the cause of the Veteran's death and service connection for lung cancer, for accrued benefits purposes, for further development.  

The Board notes that the claims file reflects that the appellant was previously represented by the Virginia Department of Veterans Services (as reflected in a June 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2010, the appellant filed a VA Form 21-22, appointing the American Legion as her representative.  The Board recognizes the change in representation.

As a final preliminary matter, in January 2010, the Board noted that, in January 1999, the Veteran filed a claim for an annual clothing allowance.  The Board erronelously determined that this matter had not been adjudicated and referred the issue to the RO for appropriate action.  A further review of the claims folder reflects that in August 1999, the RO awarded the Veteran a clothing allowance, effective August 1, 1998.  That matter was resolved  and no open issue regarding a clothing allowance remains.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.

The Veteran died in May 2005.  His certified death certificate lists the immediate cause of death as lung cancer. The appellant asserts that the Veteran's lung cancer was related to service, specifically, in-service herbicide exposure.  

The Veteran's service personnel records reflect that he served in Thailand at U-Tapao Airfield as a material facilities specialist from August 4, 1968 until July 29, 1969.  These records indicate that he participated in the Vietnam Air Offensive Campaign, Phase III.  His awards include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

Service treatment records are negative for complaints regarding or treatment for lung cancer.  In his Report of Medical History at separation in May 1969, the Veteran described shortness of breath.  The examiner noted that the Veteran had occasional shortness of breath, but had not sought any medical treatment.  The examiner stated that there were no complications and no sequelae.  On separation examination in May 1969, clinical evaluation of the lungs and chest was normal.  A chest X-ray study was also reportedly normal.  

Records of VA treatment dated from December 1976 to April 2005 reflect that the Veteran began smoking at age 18.  There are conflicting statements as to the amount he smoked, ranging from one-half pack a day to five packs a day.  For example, during a December 1976 VA hospitalization, he reported only smoking 1/2 pack a day, but having smoked 3 packs a day in the past.  In October and November 1997, he admitted to smoking one-pack per day,(down from two-packs per day) for 30 years.  In January 2005, he related that he smoked two-packs per day for 30 years.  On April 13, 2005, the Veteran related to a licensed Practical Nurse that he smoked 1/2 pack per day; yet, on the same day, he told a VA physician that he smoked 5 packs a day.  On VA examination in September 1969, the lungs were clear, with good respirations and vesicular breath sounds, without rales.  X-ray study of the chest was negative.  On VA examination in October 1974, the Veteran reported that he had received treatment for his lungs in April 1974; however, on examination, the respiratory system was described as normal and X-ray study of the chest was also normal.  A private X-ray study of the chest dated in February 1993 was again normal.  

An October 1997 VA X-ray study of the chest revealed chronic obstructive lung disease and enlargement of the first rib on the right, which was described as possibly secondary to fibrodysplasia, but was otherwise normal.  VA X-ray studies of the chest in October 1998 and March 1999 were normal.  Private chest X-ray studies dated in November 2001 and July 2002 also revealed normal lungs.    

Records of VA treatment dated from January to April 2005 reflect that a January 2005 X-ray study of the chest revealed numerous bilateral pulmonary masses, suspicious for malignancy.  In light of these X-ray findings, the Veteran had a pulmonary consultation that month.  The report of this consultation noted that he was a chronic smoker, and had a history of chronic obstructive pulmonary disease.  The physician reviewed December 2001 pulmonary function tests (PFTs), which indicated severe obstructive defect with hyperinflation.  The impression following the January 2005 pulmonary consultation was 57-year-old smoker with multiple pulmonary lesions found on radiograph; will need to rule out malignancy; will need a tissue diagnosis via fine needle aspiration or bronchoscopy.  A January 2005 CT scan of the chest also revealed multiple pulmonary masses with mediastinal adenopathy, suspicious for malignancy.  Fine-needle aspiration revealed necrosis.  The Veteran underwent bronchoscopy in April 2005.  The pathology report from this procedure reflects squamous cell carcinoma.  An April 2005 oncology consultation included an impression of young man with advanced squamous cell carcinoma of the lung.  His cancer was described as stage IV.  In describing the Veteran's social history, the physician noted that he may have been exposed to Agent Orange, and began smoking at age 18, five packs per day.  

In June 2005, the appellant submitted a copy of the Veteran's death certificate, reflecting that he died in May 2005.  This death certificate lists the immediate cause of death as lung cancer, due to or as a consequence of Agent Orange exposure.  The death certificate was signed by a physician at the Mountain Home VAMC.  The appellant subsequently submitted a certified copy of the Veteran's death certificate, which, notably, indicates that the immediate cause of death was lung cancer; however, this death certificate makes no mention of Agent Orange exposure.  

During his lifetime, the Veteran argued that his lung cancer was due to in-service herbicide exposure.  In his April 2005 claim for service connection, he stated that the physicians at the Mountain Home VAMC had told him that lung cancer is a cancer which is directly caused by exposure to Agent Orange.  

While, during VA examination in June 1998, the Veteran reported that he was in Vietnam in 1968, in a May 2005 response to a request for his dates of service in Vietnam, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran had in-country service in Vietnam.  The NPRC also indicated that there was no record of exposure to herbicides.  The Veteran's service personnel records reflect that he served in Thailand at U-Tapao Airfield as a material facilities specialist from August 4, 1968 until July 29, 1969.  These records indicate that he participated in the Vietnam Air Offensive Campaign, Phase III.  His awards include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

In February 2009, the RO sent a summary of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e-mail and requested a review of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  In a March 2009 response, an employee of the C&P Service responded that the DoD list showed that extensive testing of herbicides was conducted in Thailand during 1964 and 1965, but that the only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand (a coastal area).  U-Tapao was not on the DoD list.  The C&P response went on to note that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand, and indicated that a recent letter from the Air Force stated that there was no record of tactical herbicide storage in Thailand.  He added that he had seen some records indicating that some herbicides were used sporadically for foliage control on the perimeters of airbases from 1971-1972, but that there was no evidence regarding the amount or type used, or specific locations.  Thus, he concluded that these facts were not sufficient to establish Agent Orange exposure based solely on service in Thailand or U-Tapao.  

The C&P Service employee, however, went on to report that he had reviewed the Thailand Contemporary Historical Examination of Current Operations (CHECO) Report, produced during the Vietnam era, which did not show widespread herbicide use at bases in Thailand, but did show sporadic use within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure.  He opined that, if the Veteran was a supply material handler, it is possible that he came in contact with any herbicides that might have been used on the base perimeter, but, that he could not provide evidence to support the claim, and the RO should refer the case to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information to corroborate the Veteran's claimed exposure.  

The RO subsequently requested such information from the JSRRC.  In a May 2009 response, the JSRRC indicated that they could not document or verify that the Veteran was exposed to herbicides while at U-Tapao; rather, their research indicated that herbicides were sprayed in 1964 in an isolated coastal area, specifically, the Pranburi Military Reservation Associated with the Replacement Training Center of the Royal Thai Army.  The response further noted that available historical records did not document the spraying, testing, transporting, or storage of herbicides at U-Tapao.  

In a VA publication from the VA Office of Public Health and Environmental Hazards, apparently dated on February 15, 2011, it was indicated that: 

Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits. . . The following Veterans may have been exposed to herbicides:

U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975. 

To receive benefits for diseases associated with herbicide exposure, these Veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Report on Defense Tactics in Thailand
A recently declassified Department of Defense (DoD) Report written in 1973 titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.

VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

Because VA has conceded that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides, further development is required.  The appellant should be allowed to provide evidence to show that the Veteran was exposed to herbicides during his service in Thailand as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In view of the foregoing, the case is remanded for the following actions:

1.  The AMC/RO should contact the appellant and request that she provide any service personnel records that may be in her possession regarding the Veteran's duties while stationed in Thailand at U-Tapao Airfield as a material facilities specialist from August 4, 1968 until July 29, 1969.  For example, daily work duty records, performance evaluation reports, or other credible evidence supporting her claim that the Veteran was exposed to herbicides while stationed in Thailand.  She should be allowed a reasonable opportunity to respond.

2.  The AMC/RO should contact the appropriate authorities and request a complete copy of the Veteran's service personnel records, to include, but not limited to daily work duty records and performance evaluation reports.  Once these records, if available, are obtained, they are to be associated with the claims folder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

3.  After the development requested above has been completed to the extent possible, the AMCV/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

